DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Fig. 3 and Fig. 4 display a vehicle driving on the right side of road W3 but on the left side of the other roads. 
In Fig. 8, after step S112, “curved” and “linear” should be switched.
In Figures 3-7, the traveling direction of the intersection should be clockwise to reflect standard circular intersections in which approaching vehicles drive on the left side of the road.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
On page 15, line 25, “counterclockwise” should read “clockwise” to reflect standard circular intersections in which approaching vehicles drive on the left side of the road.
On page 25, line 23, and page 26, line 1, “linear” and “curved” should be switched.  
Appropriate correction is required.

Claim Objections
Claims 1, 9, and 10 are objected to because of the following informalities:  
In claim 1, line 2, “when a first vehicle enters” should read “when a first vehicle approaches”. 
In claim 9, line 2, “when the first vehicle enters” should read “when a first vehicle approaches”.  
In claim 9, line 3, “the second vehicle” should read “a second vehicle”
In claim 10, line 3, “when a first vehicle enters” should read “when a first vehicle approaches”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a recognition unit configured to” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant has provided sufficient structure for the claimed recognition unit on page 11, lines 2-6 of the specification as: “The surroundings recognition unit 132 recognizes the status of an object … on the basis of information input from the camera 10, the radar device 12, and the finder 14 through the object recognition device 16.”
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, and 10, “recognize a traveling trajectory after a second vehicle that has entered the circular intersection enters the circular intersection” is indefinite. It is unclear as to which traveling trajectory is being recognized. Examiner has interpreted this limitation as “recognize a traveling trajectory of a second vehicle that has entered the circular intersection”, and it is recommended to be amended accordingly. 
In claims 1, 9, and 10, “estimate an action” is indefinite. It is unclear as to which vehicle the action is being estimated for. Examiner has interpreted this limitation as “estimate an action of the second vehicle”.
Claim 6 is deemed to be indefinite because if the vehicles approaching a circular intersection are driving on the left side of the road as depicted in Figures 5-7, the vehicles would be traveling in the clockwise direction while in the circular intersection so that a vehicle exiting does not cross in front of a vehicle waiting to enter the circular intersection. Accordingly, if it is determined that the second vehicle has a linear trajectory and will exit the circular intersection, the first vehicle may travel preferentially over the second vehicle as the circular intersection will be clear and it would be safe to proceed. However, if it is determined that the second vehicle has a curved trajectory and will not exit the circular intersection, the first vehicle should not travel preferentially over the second vehicle as this would increase the likelihood of a collision. Therefore, examiner has interpreted the claim with the terms “curved” and “linear” switched to allow for the first vehicle to travel preferentially over the second vehicle if the traveling trajectory of the second vehicle is classified as linear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9, and 10 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a method.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to the abstract idea of monitoring the surroundings of a host vehicle and determining a trajectory for the host vehicle. The limitations require no more than mere data gathering and analysis.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The steps in claims 1, 9, and 10 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of collecting data at a circular intersection and analyzing the data to generate an appropriate trajectory for entering the circular intersection. This is equivalent to a driver approaching a roundabout, monitoring the current conditions, and determining when it would be safe to enter the roundabout.  Notably, the claim does not positively recite any limitations regarding the use of the generated trajectory in controlling the vehicle in a specific manner.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. circular intersection analysis.  Rather, the claim merely recites the use of a general purpose computer to perform the method
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9, and 10 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the method is for “generating a traveling trajectory including a velocity component for the first vehicle to enter the circular intersection”, there are no limitations in the body of the claim that recite controlling the vehicle to follow the generated trajectory.  The vehicle control system in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely (implicitly) analyzes the data that is collected from the recognition unit and does not perform any further functions.  While the data is collected and analyzed, it is not used to implement a specific control of the vehicle.
Also, while the claimed method may provide a simplified framework for generating a trajectory, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of recognizing a trajectory of a second vehicle and generating a trajectory for the first vehicle are performed by a “vehicle control device”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 9, and 10 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Analyzing sensor data is fundamental, i.e., activities performed by computers, such as the vehicle control device.

Conclusion
Thus, since claims 1, 9, and 10 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 9, and 10 are directed towards non-statutory subject matter.

Dependent Claims
The dependent claims 2-8 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite:  the mental process of collecting data at a circular intersection and analyzing the data to generate an appropriate trajectory for entering the circular intersection. Each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-8 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (U.S. Publication No. 2016/0161271; hereinafter Okumura).
Regarding claim 1, Okumura teaches a vehicle control device (Okumura: Par. 16; i.e., the automated driving system can send the autonomous vehicle into the intersection),
comprising: a recognition unit configured to, when a first vehicle enters a circular intersection, recognize a traveling trajectory after a second vehicle that has entered the circular intersection enters the circular intersection (Okumura: Par. 23; i.e., once the autonomous vehicle 200 is sufficiently proximate to the roundabout 300, the neighboring vehicle 306 can be recognized; Par. 25; i.e., the autonomous vehicle 200 can use the perception system 116 to collect information about the neighboring vehicle 306 such as … its orientation in respect to the road or the autonomous vehicle 200, or its velocity, acceleration, yaw rate, etc.);
an action estimation unit configured to estimate an action until the second vehicle exits the circular intersection (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302; as displayed in Fig. 3B, the neighboring vehicle is expected to proceed along the path 304 along the circular intersection, and alternatively in Fig. 3C, the neighboring vehicle is expected to exit the circular intersection along path 302);
and a trajectory generation unit configured to generate a traveling trajectory including a velocity component for the first vehicle to enter the circular intersection on the basis of an estimation result of an action of the second vehicle estimated by the action estimation unit (Okumura: Par. 27; i.e., given the proximity of the neighboring vehicle 306 to the autonomous vehicle 200, a lower priority can also be assigned to the planned vehicle path of the autonomous vehicle 200 based on traffic rules associated with the roundabout 300… Because the planned path of the autonomous vehicle 200 has a lower priority than at least potential path 304 of the neighboring vehicle 306, the autonomous vehicle 200 will wait for the neighboring vehicle 306 to proceed through the roundabout 300; the generated trajectory includes waiting, with zero velocity, for the neighboring vehicle to pass).
Regarding claim 2, Okumura teaches the vehicle control device according to claim 1. Okumura further teaches wherein the trajectory generation unit refers to an estimation result of the action estimation unit and determines whether the second vehicle and the first vehicle interfere with each other (Okumura: Par. 25; i.e., priority can also be based on whether the potential path 302, 304 will intersect with the planned path of the autonomous vehicle 200 and on the total distance between the neighboring vehicle 306 and the autonomous vehicle 200),
and when it is determined that the second vehicle and the first vehicle interfere with each other, generates a traveling trajectory in which the first vehicle enters the circular intersection on the basis of an estimation result of an action of the second 20vehicle estimated by the action estimation unit (Okumura: Par. 26; i.e., the autonomous vehicle 200 can assign a priority to potential path 304 equal to the priority of its planned path through the roundabout 300 … Because the planned path of the autonomous vehicle 200 does not have a higher priority than all of the potential paths 302, 304 of the neighboring vehicle 306, the autonomous vehicle 200 will yield, or wait for the neighboring vehicle 306 to proceed further along the roundabout 300; potential path 304 and the planned path of the autonomous vehicle are assigned equal priority because they are expected to intersect, so the host vehicle waits for the neighboring vehicle to pass).
Regarding claim 5, Okumura teaches the vehicle control device according to claim 1. Okumura further teaches wherein the recognition unit recognizes an entrance that allows entry to and exit from the circular intersection (Okumura: Par. 23; i.e., Information related to the roundabout 300, such as the position of exits and entrances, … can be recognized using image-based sensors 202 as part of the perception system 116; as displayed in Fig. 3A, branch 314 allows for both entry to and exit from the circular intersection),
and 15wherein, when it is determined that the traveling trajectory of the second vehicle is classified as a linear traveling trajectory, the action estimation unit estimates that the second vehicle will exit through an entrance closest to a current location of the second vehicle on an extension line in a traveling direction (Okumura: Par. 28; i.e., the neighboring vehicle 306 has proceeded further along the roundabout 300 and is now at an orientation in respect to the potential path 304 that would make it difficult for the neighboring vehicle 306 to follow the potential path 304 … the orientation of the neighboring vehicle 306 is such potential path 302 is easily followed; as displayed in Fig. 3C, the neighboring vehicle is expected to exit the circular intersection and to proceed along the path 302 due to the vehicle orientation following a linear trajectory),
and when it is determined that the traveling trajectory of the second vehicle is 20classified as a curved traveling trajectory, the action estimation unit estimates that the second vehicle will not exit through an entrance closest to a current location of the second vehicle on an extension line in the traveling direction (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302; as displayed in Fig. 3B, the neighboring vehicle is expected to not exit and to proceed along the path 304 along the circular intersection due to the vehicle orientation following a curved trajectory).
Regarding claim 6, Okumura teaches the vehicle control device according to claim 1. Okumura further teaches wherein, when the action estimation unit determines that a traveling trajectory31 of the second vehicle is classified as a linear traveling trajectory, the trajectory generation unit generates the traveling trajectory for the first vehicle to enter the circular intersection in order for the first vehicle to travel preferentially over the second vehicle (Okumura: Par. 28; i.e., the neighboring vehicle 306 … is now at an orientation in respect to the potential path 304 that would make it difficult for the neighboring vehicle 306 to follow the potential path 304… the orientation of the neighboring vehicle 306 is such potential path 302 is easily followed, allowing the autonomous vehicle 200 to assign a low priority to both potential paths 302, 304 …Because the planned path of the autonomous vehicle 200 has a higher priority than both potential paths 302, 304 of the neighboring vehicle 306, the autonomous vehicle 200 can pull into the roundabout 300 without waiting for the neighboring vehicle 306 to exit the roundabout 300; as displayed in Fig. 3C, the neighboring vehicle has a linear trajectory and is expected to exit the circular intersection, and therefore, the first vehicle may enter the circular intersection without delay),
and when it is determined that a traveling trajectory of the second vehicle is classified as a curved traveling trajectory, the trajectory generation unit generates the traveling trajectory in which a timing at which the first vehicle enters the circular intersection is delayed in order for the second vehicle to travel preferentially over the first vehicle (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302… Because the planned path of the autonomous vehicle 200 has a lower priority than at least potential path 304 of the neighboring vehicle 306, the autonomous vehicle 200 will wait for the neighboring vehicle 306 to proceed through the roundabout 300; as displayed in Fig. 3B, the neighboring vehicle is expected to proceed along the curved path 304 along the circular intersection, and therefore, the first vehicle delays entering the circular intersection).
Regarding claim 9, Okumura teaches a vehicle control method causing a computer to execute (Okumura: Par. 18; i.e., the installed applications 112 including programs that permit the CPU 102 to perform the automated driving methods described below):
recognizing, when a first vehicle enters a circular intersection, a traveling trajectory after a second vehicle that has entered the circular intersection enters the circular intersection (Okumura: Par. 23; i.e., once the autonomous vehicle 200 is sufficiently proximate to the roundabout 300, the neighboring vehicle 306 can be recognized; Par. 25; i.e., the autonomous vehicle 200 can use the perception system 116 to collect information about the neighboring vehicle 306 such as … its orientation in respect to the road or the autonomous vehicle 200, or its velocity, acceleration, yaw rate, etc.);
estimating an action until the second vehicle exits the circular intersection (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302; as displayed in Fig. 3B, the neighboring vehicle is expected to proceed along the path 304 along the circular intersection, and alternatively in Fig. 3C, the neighboring vehicle is expected to exit the circular intersection along path 302);
and generating, on the basis of the estimation result of the estimated action of the second vehicle, a traveling trajectory including a velocity component for the first vehicle to enter the circular intersection (Okumura: Par. 27; i.e., given the proximity of the neighboring vehicle 306 to the autonomous vehicle 200, a lower priority can also be assigned to the planned vehicle path of the autonomous vehicle 200 based on traffic rules associated with the roundabout 300… Because the planned path of the autonomous vehicle 200 has a lower priority than at least potential path 304 of the neighboring vehicle 306, the autonomous vehicle 200 will wait for the neighboring vehicle 306 to proceed through the roundabout 300; the generated trajectory includes waiting, with zero velocity, for the neighboring vehicle to pass).
Regarding claim 10, Okumura teaches a computer-readable non-transitory storage medium in which a program is stored, causing a computer to execute (Okumura: Par. 18; i.e., the computing device 100 can also include … external storage 114, for example, … any other form of computer readable medium. The installed applications 112 can be stored in whole or in part in the external storage 114):
recognizing, when a first vehicle enters a circular intersection, a traveling trajectory after a second vehicle that has entered the circular intersection enters the 15circular intersection (Okumura: Par. 23; i.e., once the autonomous vehicle 200 is sufficiently proximate to the roundabout 300, the neighboring vehicle 306 can be recognized; Par. 25; i.e., the autonomous vehicle 200 can use the perception system 116 to collect information about the neighboring vehicle 306 such as … its orientation in respect to the road or the autonomous vehicle 200, or its velocity, acceleration, yaw rate, etc.);
estimating an action until the second vehicle exits the circular intersection (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302; as displayed in Fig. 3B, the neighboring vehicle is expected to proceed along the path 304 along the circular intersection, and alternatively in Fig. 3C, the neighboring vehicle is expected to exit the circular intersection along path 302);
and generating, on the basis of the estimation result of the estimated action of the second vehicle, a traveling trajectory including a velocity component for the first vehicle to enter the circular intersection (Okumura: Par. 27; i.e., given the proximity of the neighboring vehicle 306 to the autonomous vehicle 200, a lower priority can also be assigned to the planned vehicle path of the autonomous vehicle 200 based on traffic rules associated with the roundabout 300… Because the planned path of the autonomous vehicle 200 has a lower priority than at least potential path 304 of the neighboring vehicle 306, the autonomous vehicle 200 will wait for the neighboring vehicle 306 to proceed through the roundabout 300; the generated trajectory includes waiting, with zero velocity, for the neighboring vehicle to pass).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura and further in view of Diedrich et al. (U.S. Patent No. 10377376; hereinafter Diedrich).
Regarding claim 3, Okumura teaches the vehicle control device according to claim 1. Okumura further teaches wherein the action estimation unit determines whether a traveling trajectory of the second vehicle is classified as a linear traveling trajectory or classified as a curved 25traveling trajectory on the basis of a traveling trajectory (Okumura: Par. 28; i.e., the neighboring vehicle 306 has proceeded further along the roundabout 300 and is now at an orientation in respect to the potential path 304 that would make it difficult for the neighboring vehicle 306 to follow the potential path 304; As displayed in Fig. 3b and Fig. 3c, the detected orientation of the neighboring vehicle is used to determine whether the vehicle is on a linear or curved trajectory).
Okumura does not explicitly teach determining the traveling trajectory for a predetermined time after30 the second vehicle enters the circular intersection.
However, in the same field of endeavor, Diedrich teaches determining the traveling trajectory for a predetermined time after30 the second vehicle enters the circular intersection (Diedrich: Col. 12, lines 1-2; i.e., host vehicle 200 may run through a series of time intersection intervals; the trajectory is estimated during a series of predetermined time intervals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Okumura to have further incorporated determining the traveling trajectory for a predetermined time after30 the second vehicle enters the circular intersection, as taught by Diedrich. Doing so would allow the system to determine if the host vehicle will intersect with the second vehicle during any of the time intervals (Diedrich: Col. 12, lines 2-6; i.e., at each time interval, it may be determined whether the predicted occupation area of host vehicle 200 intersects (or comes within a predetermined distance of) the predicted occupation area of second vehicle 201).
Okumura further teaches estimating an action until the second vehicle exits the circular intersection on the basis of the determination results (Okumura: Par. 27; i.e., the orientation of the neighboring vehicle 306 in respect to the lanes of the roundabout 300 is such potential path 304 is easily followed, allowing the autonomous vehicle 200 to assign a high priority to potential path 304 and a low priority to potential path 302; as displayed in Fig. 3B, the neighboring vehicle is expected to proceed along the curved path 304 along the circular intersection, and alternatively in Fig. 3C, the neighboring vehicle is expected to exit the circular intersection along the linear path 302).
Regarding claim 4, Okumura teaches the vehicle control device according to claim 1, but does not explicitly teach wherein the action estimation unit collects representative points of the second vehicle at predetermined time intervals recognized by the recognition unit, and determining the traveling trajectory of the second vehicle on the basis of parameters when a shape model is applied to the traveling trajectory in which the 10collected representative points are connected.
However, Diedrich further teaches wherein the action estimation unit collects representative points of the second vehicle at predetermined time intervals recognized by the recognition unit (Diedrich: Col. 12, lines 1-2; i.e., host vehicle 200 may run through a series of time intersection intervals; Col. 12, lines 11-16; i.e., each transverse boundary 1117 may be mapped to a front center of the forward bumper of second vehicle 201 and may be paired with a point in time (or a range of points in time) based on current properties of second vehicle 201 (e.g., velocity, acceleration)), and determining the traveling trajectory of the second vehicle on the basis of parameters when a shape model is applied to the traveling trajectory in which the 10collected representative points are connected (Diedrich: Col. 7, lines 24-27; i.e., second heading 201a will rotate to remain parallel with lane 501c. Based on context (i.e., curvature of lane 501c), host vehicle 200 projects that second heading 201a will follow lane 501c; Col. 11, lines 37-40; i.e., ideal path 1001 is then interpolated based on midpoints 1122 (e.g., ideal path 1001 may be a best fit line intersecting each midpoint 1122); the curved trajectory shape is displayed in Fig. 12 and 13 in which the points are connected).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura and further in view of Jung et al. (U.S. Patent No. 11024176; hereinafter Jung).
Regarding claim 7, Okumura teaches the vehicle control device according to claim 1, but does not teach wherein, when the circular intersection recognized by the recognition unit has a shape that is able to be regarded as a circle and the radius of the outer edge of the circular intersection is constant, the action estimation unit determines whether a traveling 15trajectory of the second vehicle is classified as a linear traveling trajectory or classified as a curved traveling trajectory on the basis of a difference between a curvature of the circular intersection and a curvature of the traveling trajectory.
However, in the same field of endeavor, Jung teaches wherein, when the circular intersection recognized by the recognition unit has a shape that is able to be regarded as a circle and the radius of the outer edge of the circular intersection is constant, the action estimation unit determines whether a traveling 15trajectory of the second vehicle is classified as a linear traveling trajectory or classified as a curved traveling trajectory on the basis of a difference between a curvature of the circular intersection and a curvature of the traveling trajectory (Jung: Col. 7, line 63 – Col. 8, line 1; i.e., since the roundabout 230 has a particular radius of curvature and the target vehicle 220 travels along the traveling path affected by the radius of curvature of the roundabout 230, the y-component vector value of the speed VH of the target vehicle 220 received from the sensor unit 130 may change continuously; Col. 7, lines 21-27; i.e., the traveling direction of the target vehicle 220 may be calculated based on variation per unit time of … an angle with the target vehicle 220, etc., which are included in the traveling information, and the traveling path of the target vehicle 220 may be estimated by applying or mapping the calculated traveling direction to the map information; the target vehicle is estimated to be following the curvature of the circular intersection based on the angle changing with the curvature of the circular intersection).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control device of Okumura to have further incorporated wherein, when the circular intersection recognized by the recognition unit has a shape that is able to be regarded as a circle and the radius of the outer edge of the circular intersection is constant, the action estimation unit determines whether a traveling 15trajectory of the second vehicle is classified as a linear traveling trajectory or classified as a curved traveling trajectory on the basis of a difference between a curvature of the circular intersection and a curvature of the traveling trajectory, as taught by Jung. Doing so would allow the system to determine an estimated point of collision between the two vehicles and control the host vehicle accordingly (Jung: Col. 5, lines 42-48; i.e., the controller 140 may then be configured to calculate an estimated collision point between the vehicle and the target vehicle at a roundabout based on the received location information of the vehicle, the received map information and the received image information or traveling information of the target vehicle).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Diedrich and further in view of Fujita et al. (U.S. Publication No. 2021/0269024; hereinafter Fujita).
Regarding claim 8, Okumura teaches the vehicle control device according to claim 1, but does not explicitly teach a communication unit by which the first vehicle communicates with another vehicle, wherein the communication unit transmits data to a third vehicle.
However, Diedrich further teaches a communication unit by which the first vehicle communicates with another vehicle (Diedrich: Col. 2, lines 56-61; i.e., computing system 100 enables automatic control of mechanical systems within host vehicle 200 and facilitates communication between host vehicle 200 and external entities (e.g., connected infrastructure, the Internet, other connected vehicles)), wherein the communication unit transmits data to a third vehicle (Diedrich: Col. 2, lines 36-39; i.e., host vehicle 200 is connected, meaning that host vehicle 200 is configured to (a) receive wireless data from external entities (e.g., infrastructure, servers, other connected vehicles) and (b) transmit wireless data to external entities).
Okumura in view of Diedrich does not explicitly teach wherein, when the recognition unit recognizes that a third vehicle is about to enter the circular intersection, the communication unit transmits an estimation result of the second vehicle of the action estimation unit to the third vehicle that is about to enter 25the circular intersection.
However, in the same field of endeavor, Fujita teaches wherein, when the recognition unit recognizes that a third vehicle is about to enter the circular intersection, the communication unit transmits an estimation result of the second vehicle of the action estimation unit to the third vehicle that is about to enter 25the circular intersection (Fujita: Par. 166; i.e., the travel plan of the host vehicle V can be communicated by direction indication to the other vehicles in the surroundings of the host vehicle at a timing before the host vehicle actually enters the roundabout RA (the circular roadway CR)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein, when the recognition unit recognizes that a third vehicle is about to enter the circular intersection, the communication unit transmits an estimation result of the second vehicle of the action estimation unit to the third vehicle that is about to enter 25the circular intersection, as taught by Fujita. Doing so would allow nearby vehicles to be better prepared when approaching a circular intersection (Fujita: Par. 122; i.e., the other vehicle V2 can be prepared for the travel of the host vehicle V from the roundabout RA to the second connecting roadway R2 (the exit of the host vehicle V from the roundabout RA)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of circular intersection traffic recognition and trajectory planning includes Brandin (U.S. Patent No. 10259322), Harda et al. (U.S. Publication No. 2020/0023835), Ramamoorthy et al. (U.S. Publication No. 2021/0370980), and Nilsson et al. (U.S. Publication No. 2016/0091897).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661